Campbell, C. J.,
delivered the opinion of the court.
In Ryan v. Paine, 66 Miss., 678, we held that parties who sent a claim to a bank “ for collection,” which the bank collected by taking the check of the debtor on itself, the debtor having no money in the bank, but merely becoming the bank’s debtor by this overdraft, after the insolvency of the bank was declared, had the right to treat their debtor as still such, and enforce their claim to what he owed tbe bank for account of this transaction.
In Kinney v. Paine, 68 Miss., 258, we held that parties who had sent their claim to an insolvent bank for collection, and which it collected by a check on itself by the debtor, who had no funds in bank, could follow and reclaim their own in the hands of the receiver. We are well pleased with these decisions, and re-affirm the obvious principle supporting them, but are, unwilling to establish the proposition that a correspondent of a bank, whose claim it has collected and failed to pay over, has an equitable lien on all the assets of the bank, securing precedence over all other creditors of the bank. Some of the courts so hold, but we will not follow their lead to this absurd result. It is enough to allow the correspondent who sends his claim to a bank “ for collection ” to pursue and reclaim his own, without depriving others of their rights. There is no such magic in the word “ trust” as to convert all the assets of a bank into a fund, to secure one who deals with it for convenience of collecting claims, in preference to others who trust it and deal with it.
The maker of the hote collected, in this case, was discharged, for she paid it. True, she did not have the money *762counted out to her on Evans’ check, as we may assume would have been done if required, but that was not necessary. Evans had money there, and his check was received as money, and his deposit was lessened by that much. The transaction was a legitimate one in the usual course of business, and there is no just principle on which the appellant can be declared entitled to priority over other creditors of the insolvent bank. We should not be beguiled by the use of words, and call one claim a “trust,” in order to secure it a preference over “ debts.” Wherever there is a trust, it may be enforced as such, but calling one sort of claim a trust merely to place it on a better footing is not allowable. It has been done in some instances, where hard cases have made bad precedents, which we will not follow.

Affirmed.